              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CIVIL CASE NO. 1:16-cv-00310-MR-WCM


ROBERT A. MULLINAX, Individually, )
as Executor of the Estate of Jack )
Junior Waugh, Deceased,           )
                                  )
                     Plaintiff,   )
                                  )
          vs.                     )             ORDER
                                  )
ADVANCE AUTO PARTS, INC., et al., )
                                  )
                     Defendants.  )
_______________________________ )

      THIS MATTER is before the Court sua sponte.

      On November 18, 2018, a mediation report was filed in this case

advising that the Plaintiff had reached settlement agreements with, inter alia,

Defendants Daniel International Corporation, Flowserve US Inc., Fluor

Constructors International, Fluro Constructors International, Inc., Fluor

Daniel Services Corporation, Fluor Enterprises, Inc., and Union Carbide

Corporation, leaving Covil Corporation as the sole remaining Defendant for

trial. [Doc. 374]. The parties were advised that an agreement for entry of

judgment or a stipulation of dismissal had to be filed within 30 days or the

case would be dismissed without prejudice. [Docket Entry dated Nov. 30,

2018].
      On December 18, 2018, the Plaintiff and Covil Corporation reported to

the Court that they had reached a settlement. The parties were advised that

an agreement for entry of judgment or a stipulation of dismissal had to be

filed within 45 days or the case would be dismissed without prejudice.

[Docket Entry dated Dec. 18, 2018]. On January 29, 2019, the Plaintiff and

Covil sought an extension of time of 30 days to file a stipulation of dismissal

[Doc. 450], which the Court granted the same day [Text-Only Order dated

Jan. 29, 2019]. More than 30 days have now passed, however, and the

parties have not filed an agreement for entry of judgment or a stipulation with

respect to any of these Defendants. Accordingly, the Court will dismiss the

Plaintiff’s claims against the above-referenced Defendants without prejudice.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s claims against the

Defendants Covil Corporation; Daniel International Corporation, formerly

known as Daniel Construction Company, Inc.; Flowserve US Inc, individually

and as successor to Byron Jackson Pump Company; Fluor Constructors

International, formerly known as Fluor Corporation; Fluor Constructors

International, Inc.; Fluor Enterprises, Inc.; and Union Carbide Corporation

are hereby DISMISSED WITHOUT PREJUDICE.

      This case remains stayed with respect to the Plaintiff’s claims against

the Defendant Georgia-Pacific, LLC [See Doc. 246].


                                      2
IT IS SO ORDERED.

                    Signed: March 4, 2019




                               3
